United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2023
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2006 appellant filed a timely appeal of the April 12, 2006 decision of the
Office of Workers’ Compensation Programs which denied further merit review on the basis that
her request for reconsideration was untimely filed and failed to demonstrate clear evidence of
error. Because more than one year has elapsed between the most recent merit decision dated
March 14, 2004 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly found that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On May 8, 1996 appellant, then a 49-year-old chief of library services, filed a traumatic
injury claim alleging that on April 18, 1996 she was in an automobile accident and sustained

whiplash. By letter dated July 11, 1997, the Office accepted her claim for sprain of the neck. On
December 11, 2002 appellant filed a claim for a recurrence of her April 18, 1996 employment
injury. By decision dated February 21, 2002, the Office denied her claim for compensation as
the medical evidence was not sufficient to establish a recurrence of her original work injury.
On August 1, 2003 appellant filed another claim for recurrence. By decision dated
September 25, 2003, the Office denied her claim finding that the factual and medical evidence
did not establish that the claimed recurrence resulted from the accepted work injury. Appellant
filed a request for reconsideration on September 15, 2004. The Office denied modification by
decision dated December 17, 2004. By request dated December 13, 2005, but received by the
Office on December 30, 2005, appellant again requested reconsideration. She submitted a
nutrition risk evaluation dated March 9, 2004 by a clinical nutrition specialist. In a letter dated
December 13, 2005, appellant noted that she received disability insurance from the Veterans
Administration and Social Security based on interstitial cystitis and whiplash. She contended
that none of her doctors ever indicated that she completed treatment for her injuries sustained as
a result of the automobile accident. Appellant also contended that all the relevant medical
evidence was not in the file.
By decision dated April 12, 2006, the Office denied appellant’s request for
reconsideration for the reason that it was untimely filed and failed to establish clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.1 This section vests the Office with
discretionary authority to determine whether it will review an award for or against payment of
compensation.2 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority to determine whether it will review an award for or against payment of
compensation.3 One such limitation is that the application for reconsideration must be sent
within one year of the date of the Office decision for which review is sought.4 In those instances
when a request for reconsideration is not timely filed, the Office will undertake a limited review

1

5 U.S.C. § 8128(a); see Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

Under Section 8128 of the Act, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.607.

4

20 C.F.R. § 10.607(a).

2

to determine whether the application presents clear evidence of error on the part of the Office in
its most recent merit decision.5
ANALYSIS
The most recent merit decision was issued on December 17, 2004. Appellant signed the
appeal papers with the date “December 13, 2005.” However, the Office indicated that the appeal
was not received until December 30, 2005 and accordingly, was not filed within one year of the
last merit decision.
The Board notes that the Office regulation and Chapter 2.1602.3(b)(1) of the Office
procedure manual provide that timeliness for a reconsideration request is determined not by the
date the Office receives the request, but by the postmark on the envelope.6 In the instant case,
the Office stated that the copy of the priority mail label indicated that the envelope was scanned
at the local scanning station on December 30, 2005. The Board has reviewed this label and
cannot find any indication on it of when it was scanned. Furthermore, there is no visible post
mark. The Office procedure manual states that, when there is no evidence to establish the
mailing date, the date of the letter itself should be used.7 For this reason, the Board finds that, as
appellant’s request was dated December 13, 2005, there is no other evidence that would establish
the mailing date.8 Therefore, appellant’s request for reconsideration was timely filed. As she
timely filed her request for reconsideration within one year of the December 17, 2004 merit
decision, the Office improperly denied appellant’s reconsideration request by applying the legal
standard reserved for cases where reconsideration is requested after more than one year. Since
the Office erroneously reviewed the evidence submitted under the clear evidence of error
standard, the Board will remand the case to the Office for review of this evidence under the
proper standard of review for a timely reconsideration request.

5

20 C.F.R. §.10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the Office decision
is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision. Thankamma Mathews,
44 ECAB 765, 770 (1993).
6

See 20 C.F.R. § 10.607(a). The Office’s procedures require that an imaged copy of the envelope that enclosed
the request for reconsideration should be in the case record. If there is no postmark or it is not legible, other
evidence such as a certified mail receipt, a certificate of service and affidavits may be used to establish the mailing
date. In the absence of such evidence, the date of the letter itself should be used. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
7

Id. See also Donna M. Campbell, 55 ECAB 241 (2004).

8

Subsequent to the April12, 2006 decision, appellant submitted additional evidence. The Board’s jurisdiction is
limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c).
The Board may not consider this evidence for the first time on appeal.

3

CONCLUSION
The Board finds that appellant’s December 13, 2005 request for reconsideration was
timely filed.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 12, 2006 is set aside and the case is remanded for further
development consistent with this decision
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

